Citation Nr: 0636220	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  03-26 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for a bilateral hip 
disability, on a direct basis or secondary to service-
connected degenerative disc disease L5-S1 with history of 
mechanical low back pain.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1968 
to August 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision that denied 
service connection for a bilateral hip disability, on a 
direct basis or secondary to service-connected degenerative 
disc disease L5-S1 with history of mechanical low back pain.  
The veteran filed a notice of disagreement (NOD) in June 
2003.  The RO issued a statement of the case (SOC) in July 
2003 and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in September 
2003.  The RO issued supplemental SOCs (SSOCs) in March 2005 
and September 2005. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Osteoarthritis/degenerative changes of the right hip, 
were not shown in service or for more than 20 years 
thereafter, and there is no competent evidence even 
suggesting a nexus between the current hip disability and the 
veteran's service or his service-connected low back 
disability.  
CONCLUSION OF LAW

The criteria for service connection for a bilateral hip 
disability, on a direct basis or as secondary to service-
connected degenerative disc disease L5-S1 with history of 
mechanical low back pain, are not met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.310(a) (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim on appeal in light of the above-noted 
legal authority, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim  has been accomplished.  

In a March 2002 pre-rating notice letter, the RO notified the 
veteran and his representative what the evidence needed to 
show to establish entitlement to service connection: an 
injury in military service or a disease that began or was 
made worse during service, or an event in service causing 
injury or disease; a current physical or mental disability; 
and a relationship between the current disability and an 
injury, disease, or event in service.  Additionally, the RO 
advised the veteran of the evidence needed to establish 
service connection for the bilateral hip disability secondary 
to the service-connected degenerative disc disease L5-S1 with 
history of mechanical low back pain: evidence of his claimed 
physical condition and a relationship between his claimed 
condition and his service connected condition.  The RO also 
indicated the type of evidence needed to establish each 
element.  Thereafter, he was afforded opportunities to 
respond before the claim was adjudicated.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board also finds that the March 2002 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO requested that the veteran 
furnish names, addresses, and approximate dates of all VA and 
non-VA treatment since discharge from military service, and  
requested that the veteran identify and provide the necessary 
releases for any medical providers from whom he wanted the RO 
to obtain evidence for consideration.  The RO noted it had 
obtained service medical records, and that it would obtain 
copies of VA treatment records.     

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case. With 
respect to the fourth requirement, the Board notes that the 
appellant has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the appellant has 
submitted and identified evidence in support of his claim.  
Given that fact, as well as the RO's instructions to him, the 
Board finds that the appellant has, effectively, been put on 
notice to provide any evidence in his possession that 
pertains to the claim.  Accordingly, on these facts, the RO's 
omission is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); cf. 38 C.F.R. § 20. 1102 
(2006). 

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (those five elements 
include: veteran status, existence of a disability, 
connection between the veteran's service and that disability, 
degree of disability, and effective date pertaining to the 
disability).  In this case, the veteran's status is not at 
issue.  While the RO has not furnished notice pertinent to 
the matters of disability rating or effective date, on these 
facts, such omission is harmless.  Id.  As the Board's 
decision herein denies the appellant's claim for service 
connection, no disability rating or effective date is being 
assigned; accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman.

Additionally, the Board finds that all necessary development 
in connection with the claim has been accomplished.  The RO 
has undertaken reasonable and appropriate efforts to assist 
the appellant in obtaining the evidence necessary to 
substantiate his claim; as a result of these efforts, service 
medical records, and VA medical records have been associated 
with the record.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent records, in 
addition to those noted above, that need to be obtained.  The 
record also presents no basis for further developing the 
record to create any additional evidence to be considered in 
connection with the claim. 

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on the claim on appeal.

II.  Background

The veteran's DD-214 reflects a  military occupational 
specialty (MOS) of  infantry for 11 years and public affairs 
for 4  years.  The report of the March 1968 induction 
examination noted no lower extremity, bone, joint or other 
deformity or lameness.  In periodic physical examination 
reports of record for the period May 1969 to July 1980, the 
veteran's lower extremities were assessed as within normal 
limits.  Additionally, the veteran in reports of medical 
history during this period reported his health status as 
"excellent" and denied arthritis, rheumatism, swollen or 
painful joints, bursitis, bone, joint - other deformity, or 
lameness.  The July 1980 separation physical examination 
report indicates that lower extremities were within normal 
limits.

Records of private and VA medical treatment, dated in 1990 
and 1991, pertain to the low back, but reflect no complaint, 
findings, or diagnosis pertinent to either hip.

In a February 1993 rating decision implementing a November 
1992 Board decision, the RO granted service connection for 
degenerative disc disease E5-S1 with history of mechanical 
pain. 

In a May 2001 orthopedic consult report, the examiner 
provided an assessment of two types of pain described as low 
back pain and degenerative joint disease (DJD) of the right 
hip with some deformity of the right femoral neck and femoral 
head.  The examiner did not relate the low back disability to 
the right hip DJD.  The examiner opined that the deformity 
may be indicative of some deformity as a child, like Perthes 
disease.

On  June 2001 VA orthopedic examination, the examiner noted  
that the veteran had been  diagnosed with severe right hip 
arthritis in May 2001.  The veteran presented during the June 
2001 evaluation with a 20 degree flexion contracture, 5 
degree internal rotation, 20 degree external rotation, 
positive pedal/posterior tibial pulses, neurovascularly 
intact with good strength, equal leg length, and 5/5 
reflexes.  r.

A June 2001 VA outpatient treatment record reflects that the 
examiner noted that the veteran had been evaluated in May 
2001 for right hip osteoarthritis, and that a surgical plan 
for total hip arthroplasty was discussed during the June 2001 
evaluation.

September 2001 right hip x-rays confirmed severe 
osteoarthritis of the right hip.  September 2001 
anterior/posterior (AP) pelvis x-rays confirmed degenerative 
changes present in both hips fairly severe on the right with 
joint space narrowing.

The veteran underwent a total right hip replacement in 
September 2001. 

In his September 2001 claim, the veteran contended that the 
right hip replacement and left hip degeneration are related 
to parachute jumps in 1969 at Ft. Benning, GA.  
The reports of  the April 2002 and June 2005 status-post 
right hip arthroscopy follow-up evaluations, reflect examiner  
assessments that the veteran as "doing very well".  He was 
advised to return in two years to repeat x-rays.   

III.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may presumed for certain chronic diseases, 
such as arthritis, which develop to a compensable degree (10 
percent for arthritis) within a prescribed period after 
discharge from service (one year for a arthritis), even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.310(a), service connection also may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  See also 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  That 
regulation has been interpreted to permit service connection 
not only for disability caused by service-connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice-connected disability by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The above-referenced medical evidence clearly reflects that 
the veteran has bilateral hip disability first diagnosed as 
osteoarthritis (also identified as degenerative changes).  
The veteran also underwent a right hip replacement in 
September 2001 (immediately prior to filing the claim for 
service connection for bilateral hip disability).   However, 
the claim must be denied in the absence of evidence of a 
medical nexus between any hip disability and either veteran's 
service or his service-connected degenerative disc disease 
L5-S1 with history of mechanical low back pain.  

As noted above, there is no objective evidence of bilateral 
hip disability or  hip injury during the appellant's period 
of active service.  While the veteran and his representative 
in have contended that the veteran injured is right hip 
during a parachute jump and that he was treated at the 
dispensary and had x-rays at the hospital, the veteran's SMRs 
reflect no mention of such injury or treatment, and otherwise 
silent as to any findings or complaints pertinent to either 
hip.  

In addition, there is no medical diagnosis of hip disability 
for many years after service.  Indeed, the record reflects no 
diagnosis of osteoarthritis/degenerative hanges until May 
2001, more than 20 years after the veteran's discharge from 
service.  Absent evidence that osteoarthritis was manifest to 
a compensable degree within the first post-service year, 
service connection, on a presumptive basis, is not available.  
The Board also notes that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992).

Further, the Board notes that record includes no competent 
medical opinion even suggesting a nexus between the current 
hip disability and either the veteran's service or his 
service-connected low back disability, and neither the 
veteran nor his representative has presented, identified, or 
even alluded to the existence of any such opinion.  

In short, the medical record does not support of a grant of 
service connection for any hip disability or either a direct 
or a secondary basis.

In addition to the medical evidence, the Board has considered 
the veteran's assertions advanced in support of his claim.  
As noted above, however, the claim for service connection 
herein decided turns on a medical matter-specifically, 
whether there exists a nexus between a current hip disability 
and either service or service-connected disability.  However, 
questions of medical diagnosis and causation are within the 
province of medical professionals.  Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As a layperson with the appropriate 
medical training and expertise, the veteran  simply is not 
competent to render a probative (persuasive) opinion on such  
medixal matter.  See, e.g., Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  Hence, the veteran's assertions in this regard have 
no probative value.  

Under these circumstances, the claim for service connection 
for bilateral hip disability, on either a direct or secondary 
basis,  must be denied.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, in the absence of any competent, probative evidence 
to support the claim, that doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for a bilateral hip disability, on a 
direct basis or secondary to service-connected degenerative 
disc disease L5-S1 with history of mechanical low back pain 
is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


